DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 ar4e presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
Line 15, it is not clear whether or not the “truncated version of the first memory unit” is the same with that at line 9? See also claim 19, line 11 and claim 20, line 13.
As per claim 2: 
Line 6, “the first request” lacks proper antecedent basis.
For claims 3-18:
The claims are also rejected as including the deficiency in the independent claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,409,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach [cited as line numbers in the parentheses] the instant claims as follows:
As per claim 1:
The patent claim 1 teaches system comprising: a memory device [lines 1-2]; and a processing device, operably coupled to the memory device, configured to perform operations comprising: processing a request, from a host system, to read stored data from a first memory address, the first memory address corresponding to a first memory location on the memory device [lines 3-8; as stated above, processing a request from a host.  Therefore, the request must have been received from the host prior to the processing] the processing of the request comprising: accessing a truncated version of a first memory unit from the first memory location, the truncated version of the first memory unit comprising a first portion of first protection data for a non-truncated version of the first memory unit and excluding a second portion of first protection data for the non-truncated version of the first memory unit [lines 9-17]; performing an error-correction process on a truncated version of the first memory unit based on the first portion of first protection data, the truncated version of the first memory unit comprising a first portion of first protection data for a non-truncated version of the first memory unit and excluding a second portion of first protection data for the non-truncated version of the first memory unit, the error-correction process being performed on the truncated version of the first memory unit based on the first portion of protection data [lines 18-20]; determining whether the error-correction process performed on the truncated version of the first memory unit triggers an error- correction failure [lines 21-23]; and in response to determining that the error-correction process performed on the truncated version of the first memory unit triggers the error-correction failure, performing the error-correction process on a non-truncated version of the first memory unit, the non-truncated version of the first memory unit being generated by combining the truncated version of the first memory unit, accessed from the first memory location, with the second portion of first protection data accessed from a different memory unit of the memory device [lines 24-41].
The patent claim 1 teaches all of the claimed limitations in the instant claim 1.  Therefore, the instant claim 1 is anticipated by the patent claim 1.
For claims 2-20:
Similarly to claim 1, the claimed limitations in claims 2-20 can also be founded in the patent claims 2-20.

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record when a terminal disclaimer is filed to overcome the above-mentioned obvious-type double patenting rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137